
	

114 HRES 186 IH: Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 186
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Reed (for himself, Ms. Moore, Mr. Poe of Texas, Ms. Wasserman Schultz, Mr. Marino, Mrs. Watson Coleman, Mr. Hanna, Ms. Norton, Mr. Gibson, Ms. Clark of Massachusetts, Mr. Rodney Davis of Illinois, Mrs. Lawrence, Mr. Coffman, Mrs. Carolyn B. Maloney of New York, and Ms. Speier) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
	
	
 Whereas on average, a person is sexually assaulted in the United States every 2 minutes; Whereas, the Department of Justice reports that more than 200,000 people in the United States are sexually assaulted each year;
 Whereas children and young adults are most at risk of sexual assault, as 44 percent of victims of sexual assault are under the age of 18, and 80 percent are under the age of 30;
 Whereas sexual assault affects women, men, and children of all racial, social, and religious, age, ethnic, ability, sexual orientation, and economic groups in the United States;
 Whereas, according to the Department of Justice, all 18- to 24-year olds are at significant risk of sexual assault, whether they are in college or not;
 Whereas female college students in that age range are about 5 times more likely to be sexually assaulted than the population at large, while non-students are about 6 times more likely;
 Whereas for males 18–24, the risk is higher among college students: men make up 17 percent of all college student victims, and about 4 percent of non-student victims;
 Whereas the Federal Bureau of Investigation (FBI), in its Uniform Crime Reports, expanded its definition of rape to include sexual assault against males, which assists in making reporting of this devastating crime more accurate;
 Whereas in addition to the immediate physical and emotional costs, sexual assault has associated consequences that may include post-traumatic stress disorder, substance abuse, depression, homelessness, eating disorders, and suicide;
 Whereas all forms of sexual violence are unacceptable, whether committed by a stranger, family member, or acquaintance of the victim;
 Whereas less than half of victims of sexual assault pursue prosecution by reporting their attack to law enforcement;
 Whereas by fully assessing the scope of the backlog of untested evidence in the possession of law enforcement and crime labs and by using DNA technology to eliminate the backlog, we have the potential to identify and prosecute rapists in tens of thousands of unsolved cases;
 Whereas aggressive prosecution can lead to the incarceration of rapists, who tend to be serial criminals who methodically select their victims and plan their crimes, thereby preventing them from committing additional crimes;
 Whereas national, State, territory, and tribal coalitions, community-based sexual assault service providers, law enforcement agencies and other organizations across the United States are committed to increasing public awareness of sexual violence and its prevalence, and to eliminating it through improvements to the criminal justice system and programs to prevent crime and educate the public;
 Whereas important partnerships have formed among criminal justice and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;
 Whereas according to a 2014 survey of rape crisis centers by the National Alliance to End Sexual Violence, more than one-third of rape crisis centers have a waiting list for services, over 40 percent of rape crisis centers were forced to reduce staffing because of funding levels, more than one-fourth of rape crisis centers had to decrease the number of prevention education services due to insufficient funding, and of those rape crisis centers that made staffing reductions, an average of 3 positions were terminated or left vacant;
 Whereas free, confidential help is available to all victims and survivors of sexual assault through the National Sexual Assault Hotline (800–565–HOPE) and National Sexual Assault Online Hotline (online.rainn.org), and more than 1,000 sexual assault service providers across the Nation;
 Whereas the Department of Defense (DOD) estimates that approximately 19,000 servicemembers experienced unwanted sexual conduct last year;
 Whereas the DOD Safe Helpline, Safe HelpRoom, and Safe Helpline mobile app provide support and help to active duty service members and other members of the DOD community worldwide by phone (877–995–5247) and online at SafeHelpline.org, as well as installation-based referrals via texting;
 Whereas individual and collective efforts reflect our dream for a Nation where citizens and organizations actively work to prevent all forms of sexual violence and no victim of sexual assault goes unserved, and no perpetrator of this crime goes unpunished; and
 Whereas April is recognized as “National Sexual Assault Awareness and Prevention Month”: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that—
 (A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate the people of the United States about sexual violence and to encourage the prevention of sexual assault, the improved treatment of its victims, and the prosecution of its perpetrators;
 (B)it is appropriate to properly acknowledge the more than 20 million men and women who have survived sexual assault in the United States and to salute the efforts of survivors, volunteers, and professionals who combat sexual assault;
 (C)national and community organizations and private-sector supporters should be recognized and applauded for their work in promoting awareness about sexual assault, providing information and treatment to its survivors, and increasing the number of successful prosecutions of its perpetrators; and
 (D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to increase the percentage of sexual assault cases that result in the prosecution and incarceration of its perpetrators;
 (2)the House of Representatives— (A)strongly recommends national and community-based organizations, businesses in the private sector, colleges and universities, and the media promote, through National Sexual Assault Awareness and Prevention Month, awareness of sexual violence, resources for its survivors and their friends and family members, and strategies to decrease the incidence of sexual assault; and
 (B)supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.  